Name: Commission Regulation (EEC) No 2664/80 of 17 October 1980 on the conditions governing imports of sheepmeat and goatmeat products from Bulgaria, Hungary, Poland and Czechoslovakia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 80 Official Journal of the European Communities No L 276/29 COMMISSION REGULATION (EEC) No 2664/80 of 17 October 1980 on the conditions governing imports of sheepmeat and goatmeat products from Bulgaria, Hungary, Poland and Czechoslovakia Whereas it is necessary to limit the said imports to the quantities provided for in the agreements ; whereas it is accordingly necessary to derogate from Commission Regulation (EEC) No 193/75 (3 ), as last amended by Regulation (EEC) No 2471 /80 (4 ), in respect of the quantities which may be imported in excess of the quantities stated in the licence ; Whereas the non-member countries in question are likely to conclude the said voluntary restraint agree ­ ments within a relatively short period ; whereas the quantities which may be exported from the said coun ­ tries to the Community, up to 31 December 1980 should therefore be fixed ; Whereas provision should be made for the Member States to forward information relating to the imports in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), and in particular Article 33 thereof, Having regard to Council Regulation (EEC) No 2645/80 of 14 October 1980 concerning the collec ­ tion of the levy applicable to certain live animals in the sheepmeat and goatmeat sector (2), and in parti ­ cular Article 2 thereof, Whereas some non-member countries which tradition ­ ally export sheepmeat and goatmeat products to the Community have entered into negotiations with the Community for the purpose of concluding voluntary restraint agreements ; whereas the said negotiations have not yet reached their conclusion ; whereas , however, on a transitional basis , the products in ques ­ tion should be made subject to provisions similar to those adopted in respect of imports from countries which have already concluded voluntary restraint agreements ; Whereas the competent authorities of the countries in question have undertaken in writing to the Commis ­ sion to limit their exports to the Community and to apply the administrative provisions for the issue of the 'certificates for export to the Community' provided for in the draft voluntary restraint agreements, with immediate effect ; Whereas this undertaking means that it is unnecessary to provide a security when lodging an application for an import licence ; whereas the form of the certificate for export should be defined and rules laid down for its use ; Whereas the certificate for export to the European Economic Community must be issued by the desig ­ nated issuing agency in each non-member country concerned ; whereas the said authority must provide all guarantees necessary to ensure that the system in question runs smoothly ; HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 16 of Regulation (EEC) No 1837/80 and up to 31 December 1980 : (a) the issue of import licences for products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff and originating in Bul ­ garia, Hungary, Poland and Czechoslovakia :  shall be subject to presentation of a 'certificate for export to the European Economic Commu ­ nity', hereinafter referred to as 'certificate for export', issued by the government of the non ­ member exporting country or under its respon ­ sibility,  shall not be subject to provision of a security. (b) certificates of export shall be issued subject to the following quantity limits expressed in tonnes carcase equivalent by the country in question and by category : ( i ) OJ No L 183 , 16 . 7 . 1980, p. 1 . (2 ) OJ No L 275, 18 . 10 . 1980 , p . 11 . (3 ) OJ No L 25, 31 . 1 . 1975, p. 1 . (4 ) OJ No L 254, 27 . 9 . 1980, p. 23 . No L 276/30 Official Journal of the European Communities 20 . 10 . 80 01.04 B 02.01 A IV a) Bulgaria 135 50 Hungary 2 412 400 Poland 2 100  Czechoslovakia  245 bears the stamp of the issuing authority and the signa ­ ture of the person or persons empowered to sign it . Article 5 1 . An issuing authority appearing on the list set out in Annex II must : (a) be recognized as such by the non-member exporting country ; (b) undertake to vertify the particulars apearing on certificates for export ; (c) undertake to communicate periodically to the Commission the quantities in respect of which certificates for export are issued, broken down according to destination ; (d) undertake to supply to the Commission and to the Member States on request any item of information enabling the particulars appearing on certificates for export to be verified . 2 . The list shall be revised if the condition referred to in paragraph 1 (a) is no longer satisfied or if an issuing authority does not fulfil one of the obligations which it has assumed. Article 6 1 . The import licence referred to in Article 1 shall be issued no later than the working day following that on which the application is lodged . It shall be valid until the final date of validity of the certificate for export submitted in accordance with Article 1 . 2 . The import licence must be returned to the issuing agency as soon as possible and not later than the time of its expiry. Article 7 1 . The application for an import licence and the licence itself shall bear, in space 14, the name of the non-member country of origin . It shall be obligatory to import from the country stated in the licence . 2 . The licence shall show, in space 20, one of the following forms of words :  'Levy limited to 10 % ad valorem (application of Regulation (EEC) No 2664/80)' ; Article 2 1 . The certificate for export shall be made out in one original and at least one copy on a form whereof a specimen is given in Annex I. The size of the form shall be approximately 210 x 297 mm. The paper to be used shall weigh not less than 40 g/m2 and shall be white in colour. 2 . The form shall be printed and completed in one of the official languages of the Community ; it may also be printed and completed in the official language or in one of the official languages of the exporting country. 3 . The original and the copies thereof shall be either typewritten or handwritten . In the latter case, they must be completed in ink and in block capitals . 4. Each certificate for export shall bear an indi ­ vidual serial number allocated by the issuing authority referred to in Article 4. The copies shall bear the same serial number as the original . Article 3 1 . The certificate for export shall be valid for three months from its date of issue . The original of the certificate shall be submitted, together with a copy, to the competent authorities at the time when the application for the corresponding import licence is submitted . 2 . The original shall be retained by the authority issuing the import licence . However, where the appli ­ cation for an import licence relates to only part of the quantity appearing on the certificate for export, the issuing authority shall state on the latter the quantity in respect of which it has been used and, after having affixed its stamp thereto, shall pass it to the party concerned . Article 4 1 . A certificate for export shall be valid only if it is duly completed and endorsed, in accordance with the provisions of this Regulation and the instructions appearing in Annex I , by an issuing authority appearing on the list given in Annex II . 2 . The certificate for export shall be deemed to have been duly endorsed if it specifies the place and date of issue and the final date of validity, and if it  ' Importafgiften begrÃ ¦nses til 10 % af vÃ ¦rdien (jf. forordning (EÃF) nr. 2664/80)' ;  'BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10 % des Zollwerts (Anwendung der Verordnung (EWG) Nr. 2664/80)' ;  'PrÃ ©lÃ ¨vement limite Ã 10 % ad valorem (applica ­ tion du rÃ ¨glement (CEE) n ° 2664/80)' ;  'Prelievo limitato al 10 % ad valorem (applica ­ zione del regolamento (CEE) n . 2664/80)' ;  'Heffing beperkt tot 10 % ad valorem (toepassing van Verordening (EEG) nr. 2664/80)'. 20 . 10 . 80 Official Journal of the European Communities No L 276/31 telex, the quantities , by product and by origin , in respect of which the import licences referred to in Article 1 ( 1 ) have been issued during the preceding month . Notwithstanding Article 2 (4) of Regulation (EEC) No 193/75, the quantity placed in free circulation may not exceed that indicated in spaces 10 and 11 of the import licence ; the figure 0 shall be entered for this purpose in space 22 of the said licence . Article 8 Member States shall communicate to the Commis ­ sion , before the fifth working day of every month, by Article 9 This Regulation shall enter into force on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX I 1 . Exporter 2 . No ORIGINAL 3 . ISSUING AUTHORITY 4 . Consignee (optional ) 5 . Country of destination 6 . Means of transport at the outset CERTIFICATE FOR EXPORT TO THE EEC OF SHEEP, GOATS, SHEEPMEAT AND GOATMEAT 7 . Marks , numbers , number and kind of packages ; description of goods 8 . Net mass ( kg ) 9 . Net mass ( kg ) ( in words ) 10 . CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the quantity shown on this certificate represents kg carcase mass I 1 ) of the total quantity covered by the voluntary restraint agreement concluded with the European Economic Community . Place Date 11 . Expiry date ( Stamp of the issuing authority ) Signature ) (') Use the conversion coefficients used in the voluntary restraint undertaking . 20 . 10 . 80 Official Journal of the European Communities No L 276/33 ANNEX II List of authorities in exporting countries empowered to issue export licences I. Rodopaimpex II . Terimpex III . Animex IV. Koospol for Bulgaria , for Hungary, for Poland for Czechoslovakia .